03/16/2020


     IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 19-0199



                             No. DA 19-0199

IN THE MATTER OF:

S.G.-H.M., JR.,

           A Former Youth Under the Age of 18,


                                 ORDER


      Upon consideration of Appellant’s motion for extension of time,

and good cause appearing,

     IT IS HEREBY ORDERED that Appellant is granted an extension

of time to and including April 22, 2020, within which to prepare, file,

and serve Appellant’s opening brief on appeal.




                                                                Electronically signed by:
                                                                      Mike McGrath
                                                         Chief Justice, Montana Supreme Court
                                                                     March 16 2020